Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 27, 2015

                                            No. 04-15-00157-CV

                                   IN RE Angie Leigh STRICKLAND

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On March 20, 2015, relator filed a petition for writ of mandamus and a motion seeking a
stay of the trial court’s order. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than April 2, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED IN PART. The trial court’s oral ruling on
January 15, 2015, allowing grandparent access to the children the subject of the underlying suit
by the children’s maternal grandmother is TEMPORARILY STAYED pending further order of
this court. Those portions of the trial court’s order appointing a family counselor and requiring
the family to participate in counseling remain in effect.

    Relator’s separate motion for temporary relief, filed March 27, 2015, is DENIED AS
MOOT.

           It is so ORDERED on March 27, 2015.

                                                                  PER CURIAM

           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
  This proceeding arises out of Cause No. 14-557-CCL, styled In the Interest of F.S. and E.B., Children, pending in
the County Court at Law, Kendall County, Texas, the Honorable Michael Peden presiding.